DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/18/2022 has been fully considered. Claim 30 is added, claims 5-6, 9 and 12 are cancelled, claims 14-29 are withdrawn and claims 1-4, 7-8, 10-11 and 13-30 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-29 directed to an invention non-elected with traverse in the reply filed on 5/19/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 1/18/2022, with respect to the 103 rejections have been fully considered and are persuasive. The 103 rejections have been withdrawn. 

Applicants argue that Corley does not teach or suggest ethylene glycol dimercaptoacetate as a chain transfer agent/accelerator.

The Examiner agrees and notes that Corley does not teach or suggest ethylene glycol dimercaptoacetate as a chain transfer agent/accelerator as mercaptoacetic acid is not the same as ethylene glycol dimercaptoacetate. Therefore, the previous 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-4, 7-8, 10-11, 13 and 30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Gerard et al (WO 2014/013028), Slocum (US 3,234,194), Munu (US 3,362,942) and Makino (US 5,552,130) do not disclose the liquid prepolymer composition comprising at least one mercaptan compound comprising ethylene glycol dimercaptoacetate in combination with the other limitations of the claims.
Gerard and Slocum are not being used to disclose the liquid prepolymer composition comprising at least one mercaptan compound comprising ethylene glycol dimercaptoacetate.
It would not be obvious to one of ordinary skill in the art to combine Munu with Gerard and Slocum to meet the claimed ethylene glycol dimercaptoacetate as Munu teaches polymerizing and curing of methyl methacrylate and that use of a catalyst such as perester of maleic acid is effective, but operates rather slowly. There is no rationale to combine Munu with Slocum as Slocum requires monotertiary butyl peroxymaleate, which is a perester of maleic acid, and the teaching of the perester of maleic acid being effective, but operating rather slowly would be considered as a teaching away from the use of peresters of maleic acid such as the monotertiary butyl peroxymaleate in Slocum.
Also, it would not be obvious to combine Makino to disclose the with Gerard and Slocum to meet the claimed ethylene glycol dimercaptoacetate as Makino is drawn to resin composition for use in building and construction application where the resin composition comprises glycol dimercaptoacetate, while the fiber resin composition of Gerard is used in applications for vehicles, boats, cellular devices and photovoltaic devices. There would be no rationale to combine Slocum with Gerard as there would be no reasonable expectation of success that the glycol dimercaptoacetate of Slocum would work the same way in Gerard due to the use for the composite being different for both references. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Withdrawn claims 14-29 are not commensurate in scope with independent claim 1 as they do not require all of the limitations of independent claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Munu (US 3,362,942) and Makino et al (US 6,552,130).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785